DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 	Claims 1-162, 164, 166, 167, and 169 have been cancelled.  Claims 163 and 168 have been amended.  Claim 185 is new.
	Claims 163, 165, 168, and 170-185 are pending and under examination.

2.	The objection to claim 163 is withdrawn in response to the amendment filed on 8/5/2021.
	The rejection of claim 168 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the recitation “the retrovirus” from the claim.


Claim Objections
3.	Claim 168 is objected to because it lacks the term “or” between clause (b) and (c).  Appropriate correction to insert “or” between (b) and (c) is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 163, 165, 168, 170-173, 175, 179-181, and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Boissel et al. (Nucl. Acids Res., 2013, p. 1-11), in view of each Baxter et al. (Nucl. Acids Res., 2012, 40: 7985-8000), Bonini et al. (PGPUB 2011/0158957), Sharma et al. (Blood, 2015, 126: 1777-1784), and Sather et al. (ScienceTranslationalMedicine, 2015, 7: 1-14; of record).
Boissel et al. teach an in vitro method for editing TCR[Symbol font/0x61], the method comprising activating and stimulating the proliferation of a population of human T-cells and transfecting the human T-cell with and mRNA encoding a megaTAL comprising a TALE claims 163, 170-172, and 179); Boissel et al. teach that multiple megaTALs could be used when multiplex genome modifications are needed (see Abstract; p. 3, column 2; p. 7, paragraph bridging columns 1 and 2 and column 2, first full paragraph; paragraph bridging p. 7 and 8; p. 10, column 1, last paragraph).  As evidenced by Baxter et al., gene disruption by meganucleases entails generating DSBs (claims 163 and 172) (see p. 7985, column 2, first paragraph).  Boissel et al. also teach codelivery of the megaTAL encoding mRNA with a Trex2-encoding mRNA (claim 175) (p. 3, column 1, last paragraph and column 2, first paragraph; p. 7, column 2, first full paragraph; paragraph bridging p. 7 and 8; p. 8, column 2).
Boissel et al. do not teach an AAV comprising a donor repair template encoding an engineered antigen receptor which is incorporated into the TCR[Symbol font/0x61] allele via HDR, wherein the donor repair template has homology arms of about 600 bp (claims 163, 165, 168, 172, and 184).  However, using such is suggested by the prior art.  For example, Baxter et al. teaches repairing the DSBs via HDR by codelivering a donor repair template (see p. 7985, column 2, first paragraph; p. 7988, column 1, second paragraph; p. 7990, Fig. 2D).  Bonini et al. teach generating genetically-engineered CTLs for cancer therapy by using a viral vector comprising a donor repair template encoding a chimeric antigen receptor (CAR) to introduce the CAR into the disrupted TCR[Symbol font/0x61] locus, wherein the donor substrate is flanked by homology arms and wherein CAR expression is driven by a Pol II promoter (claim 165) ([0007]; [0012]; [0014]; claims 173, 179, and 180).  While Baxter et al. and Bonini et al. do not specifically teach 600 bp homology arms, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record indicating that specifically using 600 bp homology arms leads to an unexpected property.  Absent evidence of unexpected results, one of skill in the art would have found obvious to use routine experimentation and optimize insertion into the TCR[Symbol font/0x61] locus by varying the length of the homology arms.  
Furthermore, Sharma et al. teach that AAV8 can be used to efficiently deliver donor templates having homology arms of about 600 bp (see Abstract; p. 1778, column 1, second full paragraph; p. 1781).  Slather et al. teach using homology arms of 600 bp for CAR-encoding donor templates (see p. 8-9).  Thus, one of skill in the art would have found obvious to optimize by starting with homology arms taught by the prior art.  One of skill in the art would have found obvious to modify Boissel et al., Baxter et al., and Bonini et al. by using 600 bp homology arms and AAV8 to achieve the predictable result of inserting the CAR-encoding donor repair template into the TCR[Symbol font/0x61] locus such as to obtain CTLs suitable for cancer therapy (claims 163, 168, 179, and 180).  
claim 181).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 163, 165, 168, 170-177, 179-181, and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Boissel et al. taken with each Baxter et al., Bonini et al., Sharma et al., and Sather et al., in further view of Certo et al. (Nature Methods, 2012, 9: 973-975).
	The teachings of Boissel et al., Baxter et al., Bonini et al., Sharma et al., Sather et al. are applied as above for claims 163, 165, 168, 170-173, 175, 179-181, and 184.  Boissel et al., Baxter et al., Bonini et al., Sharma et al, Sather et al. do not teach that megaTAL and Trex2 are expressed from the same promoter via using the 2A peptide (claims 174, 176, and 177).  Certo et al. teach expressing the meganuclease and Trex2 could be expressed from the same promoter if they are coupled via 2A (see p. 973, column 2, first two full paragraphs; paragraph bridging p. 973 and 974; p. 974, Fig. 1A; Supplementary Table 1).  Modifying the teachings of Boissel et al., Baxter et al., Bonini et al, Sharma et al., and Sather et al. by using 2A to express the megaTAL and Trex2 from the same promoter would have been obvious to one of skill in the art to achieve the predictable result of obtaining CTLs suitable for cancer therapy.
prima facie obvious at the time of its effective filing date.

7.	Claims 163, 165, 168, 170-173, 175, 178-181, and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Boissel et al. taken with each Baxter et al., Bonini et al., Sharma et al., and Sather et al., in further view of both van der Waart et al. (Blood, 2014, 124: 3490-3500) and Vara et al. (Cancer Treatment Reviews, 2004, 30: 193-204).
The teachings of Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. are applied as above for claims 163, 165, 168, 170-173, 175, 179-181, and 184.  Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. do not teach activating in the presence of a PI3K inhibitor (claim 178).  However, using such is suggested by the prior art.  For example, van der Waart et al. teach that the PI3K-Akt pathway is involved in inducing differentiation of CD8+ T-cells to effectors and terminal differentiated effectors which are the less potent cells for adoptive cell therapy due to their poor proliferative capacity.  van der Waart et al. teach using Akt inhibitors during the ex vivo stimulation of CD8+ T-cells to generate less differentiated CD8+ T-cells suitable for cancer therapy (see p. 34900; p. 3491, column 1; p. 3492 through p. 3497, column 1; paragraph bridging p. 3498 and 3499).  Vara et al. teach that PI3K acts upstream of Akt and that using PI3K inhibitors blocks Akt activity (Abstract; p. 194, Fig. 1; p. 201, column 1, last two paragraphs).  Based on these combined teachings, one of skill in the art would have found obvious to modify the teachings of Boissel et al., Baxter 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 163, 165, 168, 170-173, 175, 178-181, and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Boissel et al. taken with each Baxter et al., Bonini et al., Sharma et al., and Sather et al., in further view of Perkins et al. (Blood, December 2015, 126, Abstract).
The teachings of Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. are applied as above for claims 163, 165, 168, 170-173, 175, 179-181, and 184.  Boissel et al., Baxter et al., Bonini et al, Sharma et al., and Sather et al. do not teach activating in the presence of a PI3K inhibitor (claim 178).  However, using such is suggested by the prior art.  For example, Perkins et al. teach that ex vivo expanding CAR T-cells in the presence of a PI3K inhibitor improves their therapeutic activity (see Abstract).  Based on these combined teachings, one of skill in the art would have found obvious to modify the teachings of Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. by further using a PI3K inhibitor to achieve the predictable result of inhibiting Akt and obtain CTLs suitable for cancer therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 163, 165, 168, 170-173, 175, 179-182, and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Boissel et al. taken with each Baxter et al., Bonini et al., Sharma et al., and Sather et al. in further view of Chinnasamy et al. (Clin. Cancer Res., 2012, 18: 1672-1683).
The teachings of Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. are applied as above for claims 163, 165, 168, 170-173, 175, 179-181, and 184.  Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. do not teach an immunopotentiating factor (claims 163 and 182).  Chinnasamy et al. teach co-expressing IL-12 potentiates anti-tumoral activity of CAR T-cells (see Abstract).  Based on this teaching, one of skill in the art would have found obvious to modify the CAR CTLs of Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. by further using an AAV comprising an IL-12-encoding donor repair template having 5’ and 3’ homology arms of 600 bp together with a corresponding megaTAL to integrate the IL-12-encoding donor repair template into the desired TCR[Symbol font/0x61] locus and achieve the predictable result of obtaining CTLs capable of mediating enhanced cancer therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 163, 165, 168, 170-173, 179-181, 183, and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Boissel et al. taken with each Baxter et al., Bonini et al., Sharma et al., and Sather et al. in further view of Prosser et al. (Molecular Immunology, 2012, 51: 263-272).
claims 163 and 183).  Prosser et al. teach that the interaction between PD1 on T-cells and PD-L1 suppresses T-cell immune responses; Prosser et al. teach that genetically modifying T-cells to express a PD1:CD28 chimera comprising the PD1 extracellular domain and the CD28 transmembrane and cytoplasmic domains results in stimulation upon PD-L1 binding (i.e., PD1:CD28 chimera is an immunosuppressive signal damper) (see Abstract; p. 264, column 1; p. 265-268).  Based on these teachings, one of skill in the art would have found obvious to modify the CAR CTLs of Boissel et al., Baxter et al., Bonini et al., Sharma et al., and Sather et al. by further using an AAV comprising a PD1:CD28-encoding donor repair template having 5’ and 3’ homology arms of 600 bp together with a corresponding megaTAL to integrate the PD1:CD28-encoding donor repair template into the desired TCR[Symbol font/0x61] locus and achieve the predictable result of obtaining CTLs capable of mediating enhanced cancer therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
11.	The applicant argues that none of Boissel., Baxter, and Bonini teaches or suggest using 600 bp homology arms.
	This argument is not found persuasive because it does not address the combination of all cited references.
not 1.3 kb homology arms) when using larger donor repair templates in order not to exceed the AAV packing capacity.  Specifically, Sather successfully uses 0.8 kb homology arms for the C46 donor repair template and 0.6 kb homology arms for CAR donor repair templates (see p. 7-9).  Thus, there is nothing in Sather teaching away from using 0.6 kb homology arms.  Clearly, based on Sather, one of skill in the art would have used the 0.6 kb homology arms for the CAR donor repairing template taught by the cited prior art.
 	
The argument that, as opposed to the instant claims, Sharma is directed to in vivo genome editing is not found persuasive because the instant rejection is based on a primary reference teaching in vitro genome editing.  Sharma was only cited for teaching 0.6 kb homology arms.

	The applicant argues that HDR is dependent on many factors.  However, as demonstrated by Sather, determining the optimal homology arm length for a given donor repairing substrate in a given cell/target site would have only entailed routine experimentation.  The instant specification does not provide for more than this.

	The applicant argues that, since Sather teaches in vitro editing human primary hematopoietic stem cells, Sather is more relevant than Sharma.  The applicant argues 
This is not found persuasive for the reasons set forth above.  

The applicant argues that therapeutics are inherently unpredictable and complex.  
However, the instant claims are drawn to in vitro editing, not therapy; accordingly, the instant rejection is based on prior art teaching in vitro editing.  As demonstrated by the prior art, determining the optimal conditions for in vitro editing would have only entailed routine experimentation.  Again, the instant specification does not provide for more than this.  It is also noted that he prior art provides the reasonable expectation of success when using 0.6 kb homology arms.  

The argument of surprising results is not found persuasive.  The result only pertain to GFP as donor repairing template and demonstrate that 0.6 kb homology arms do not provide any advantage over other homology arms.  Furthermore, as admitted by the applicant in the remarks filed on 8/5/2021, it is known that differences exist between different cell types/target sites (see p. 9, last paragraph).  Thus, it is not surprising that the results in the instant specification are somewhat different from Sather using a GFP donor repair template in a different cell type and a different gene/target site. 
Regardless, in view of Sather, it is not surprising that 0.6 kb homology arms could be successfully used for CAR donor repairing templates.  



New Rejections
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 163, 165, 168, 170-173, 179-181, 184, and 185 are rejected under 35 U.S.C. 103 as being unpatentable over Boissel et al. taken with each Baxter et al., Bonini et al., and Sharma et al., in further view of Astrakhan et al. (WO 14/191527; cited on the IDS filed on 2/8/2021).
The teachings of Boissel, Baxter, Bonini et al., and Sharma et al. are applied as above for claims 163, 165, 168, 170-173, 179-181, and 184.  Boissel, Baxter, Bonini et claim 185).  Astrakhan et al. teach engineering the I-OnuI-based megaTal such as to target the site set forth by SEQ ID NO: 3 and successfully disrupt the TRAC gene (see paragraph bridging p. 6 and 7; p. 15, line 14 through p. 16, line 27).  One of skill in the art would have found obvious to modify the method of Boissel, Baxter, Bonini et al., and Sharma et al. by specifically targeting the site set forth by SEQ ID NO: 3 to achieve the predictable result of efficiently editing the TCR[Symbol font/0x61] locus.  As evidenced by the attached sequence alignment, SEQ ID NO: 3 taught by Astrakhan et al. is identical to the instant SEQ ID NO: 3.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633